241 S.W.3d 417 (2007)
STATE of Missouri, Respondent/Respondent,
v.
Ted DAVISON, Jr., Defendant/Appellant.
No. ED 88068.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
*418 Shaun J. Mackelprang, Assistant Attorney General, Jaime Wilson Corman, Jefferson City, MO, for respondent.
Ellen H. Flottman, Columbia, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Ted Davison, Jr., appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000), and robbery in the first degree, in violation of section 569.020 RSMo (2000). The trial court sentenced him to life without parole on the murder count and twenty years imprisonment on the robbery count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).